Case 2:20-cv-00871-SB-JPR Document 28 Filed 06/05/20 Page 1 of 3 Page ID #:350



  1 Mathew K. Higbee, Esq., SBN 241380
    HIGBEE & ASSOCIATES
  2 1504 Brookhollow Dr., Suite 112
    Santa Ana, CA 92705
  3 (714) 617-8336
    (714) 597-6559 facsimile
  4 Email: mhigbee@higbeeassociates.com
  5 Attorney for Defendant
    ASSOCIATED PRESS
  6
  7                       UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
  8
  9   AVSPORT LLC,                           Case 2:20-cv-00871-DSF-JPR
 10                           Plaintiff,     DECLARATION OF MATHEW K.
                                             HIGBEE
 11   v.
 12   THE ASSOCAITED PRESS; and
      DOES 1 through 10,
 13
 14                      Defendants.
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

           DECLARATION OF MATHEW K. HIGBEE   1
Case 2:20-cv-00871-SB-JPR Document 28 Filed 06/05/20 Page 2 of 3 Page ID #:351



  1                      DECLARATION OF MATHEW K. HIGBEE
  2         I, Mathew K. Higbee, declare as follows:

  3         1.       I am an attorney at law, duly admitted to practice before the Courts of

  4   the State of California and the United States District Court for the Central District

  5   of California.

  6         2.       I am the attorney for Defendant Associated Press in this matter.

  7         3.       I make this Declaration in response to the Order to Show Cause issued
      by the Court on June 2, 2020 at Dkt. #25.
  8
            4.       Upon receiving a copy of the Court’s Order Setting Scheduling
  9
      Conference I had my paralegal Diana Ramirez review its contents and calendar the
 10
      appropriate deadlines.
 11
            5.       Upon the issuance of the Order to Show Cause for failure to file the
 12
      Rule 26(f) Report, I reviewed my calendar and noted that the Scheduling
 13
      Conference was calendared to take place at 11 a.m. on June 8, but that the deadline
 14
      to file the Joint Rule 26(f) Report was calendared as June 22:
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26         6.       I follow with Ms. Ramirez to inquire about the apparent calendaring
 27   discrepancy.
 28

          DECLARATION OF MATHEW K. HIGBEE         2
Case 2:20-cv-00871-SB-JPR Document 28 Filed 06/05/20 Page 3 of 3 Page ID #:352



  1         7.     I was informed by Ms. Ramirez that the June 22 filing deadline that
  2   was calendared stemmed from language in the Court’s Order Setting Scheduling

  3   Conference which states that the Joint Report is to be filed “not later than 14 days

  4   after the conference:”

  5
  6
  7
  8
  9
 10
            8.     At no point prior to the Court’s Order to Show Cause was anyone from
 11
      my office contacted by anyone from Plaintiff’s counsel’s office to discuss the Rule
 12
      26 report.
 13
            9.     Based on the calendaring error and that fact that I had not been
 14
      contacted by Plaintiff’s counsel, I did not realize the deadline had passed and
 15
      mistakenly assumed that the parties had an additional three weeks in which to
 16
      complete and file the Joint Report.
 17
            10.    Since the Court issued its Order to Show Cause, my associate Ryan
 18
      Carreon has been in communication with counsel for Plaintiff AvSport and has
 19
      submitted Defendant’s portion of the Joint Report, which I am informed has been
 20
      filed with the Court.
 21
            11.    I apologize for the error and will make efforts to ensure that all
 22
      deadlines are properly calendared and met in the future.
 23
            I declare under penalty of perjury that the foregoing is true and correct under
 24
      the laws of the United States of America.
 25         Executed this June 5, 2020, at Santa Ana, California,
 26
                                                      __________________
 27
                                                       Mathew K. Higbee
 28

          DECLARATION OF MATHEW K. HIGBEE         3
